Kole, J. A. D.
(dissenting) My review of this record indicates that although the trial judge gave a reason based on his faulty recollection of his instruction to the jury, basically his determination to award a new trial unless pla.iTit.iff agreed to take $20,000 is grounded on his “feel” of the case. The problem is that he did not articulate his reasons for such a substantial reduction in the verdict or why that amount is more consistent with justice than the jury verdict. It is *20evident that he believed plaintiff’s claim as to the nature and effect of his injuries and the loss of income in his own business to be greatly inflated.
Accordingly, I would remand the matter to the trial court in order to permit it (a) to consider the error it made in deciding the new trial motion with respect to the limiting instruction to the jury, (b) to determine whether, nevertheless, it would order the remittitur, and (c) if so, to state in detail the reasons therefor and the basis justifying the reduction to $20,000. See Dolson v. Anastasia, 55 N. J. 2 (1969).
I would retain jurisdiction for this purpose.